Per Curiam. Appellant, Mark Latta, by his attorney, R.S. McCullough, has filed a motion for rule on the clerk. Following a jury verdict finding Latta guilty of manufacturing a controlled substance, the Saline County Circuit Court sentenced appellant to life imprisonment in the Arkansas Department of Correction. The judgment and commitment order was entered on June 30, 2000. Appellant timely filed a notice of appeal on July 14, 2000, and ultimately tendered the appellate record on February 5, 2001. However, due to a miscalculation in due dates and admitted “inadvertence,” the record was lodged outside the applicable time limits.  Mr. McCullough admits in the instant motion that the record was tendered late due to a mistake on his part. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). Accordingly, we grant the motion for rule on the clerk. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Id.